Fisher, J.P.
(dissenting and voting to reverse the order of disposition insofar as appealed from, and remit the matter to the Family Court, Kings County, for a new dispositional hearing and a new disposition thereafter, with the following memorandum): The order of disposition here was to be made “solely on the basis of the best interests of the children] [with] no presumption that such interests will be promoted by any particular disposition” (Family Ct Act § 631). In the particular circumstances of this case, including the acknowledged fragility of at least one of the subject children who would, pursuant to the dispositional order under review, be uprooted from what has been his home since 2004 when he was three years old, I cannot *686agree that the question of the best interests of the children was properly determined without an independent forensic evaluation. I would, therefore, reverse the order of disposition and remit the matter to the Family Court, Kings County, for a new dispositional hearing and a new disposition thereafter (see Matter of Evelyse Luz S., 62 AD3d 595, 597 [2009]).